ROBB, Circuit Judge
(dissenting):
I would affirm the judgment of the District Court on the opinion of Judge *52Gesell, reported as Davis v. Washington, 348 F.Supp. 15 (D.D.C.1972). I add a few words.
The majority finds that Test No. 21, designed to measure verbal ability, is invalid because it is not “job related”; but the majority does not discuss the content of Test No. 21. To remedy this omission I attach a copy of the 1970 test, which is in the open record before us (J.A. 145), as an appendix to this dissent. The record also discloses (J.A. 46) that a passing rating of 70 is achieved if forty of the eighty questions are answered correctly.
As I see it, the premise of the majority opinion is either that Test No. 21 is not a fair test of the verbal ability required of a policeman, or that verbal ability is not related to a recruit’s performance in the Police Academy and thereafter as a policeman. I disagree on both counts.
As the District Court recognized, modern law enforcement is a highly skilled professional service. In school and thereafter in practice a policeman must learn and understand intricate procedures. He must understand a myriad of regulations, statutes and judicial rulings, and he will be called upon to apply them in his daily work. He must be able to present relevant facts in literate, clear and precise reports. When he testifies in court he must be articulate. He cannot achieve these goals unless he has a basic understanding of the English language and the meaning of words and the ability to perceive the import of written sentences. In short, issuing a badge and a gun to a semi-literate cannot transform him into a competent police officer. As the district judge put it “[t]he ability to swing a nightstick no longer measures a policeman’s competency for his exacting role in this city.” 348 F.Supp. at 17.
In my judgment Test No. 21 on its face is a fair and reasonable test of the ability of a police recruit to measure up to the qualifications I have outlined. In other words, I think it is “job related” on its face. Certainly I cannot believe that one who fails to answer half of the questions correctly has the verbal ability and understanding to qualify for admission to the Police Academy and thereafter for membership in the Police Department. Although the majority rejects this reasoning, which it rightly calls a “common sense theory”, I adhere to the conviction that common sense in a judicial decision is not out of place.
The majority notes that the disproportionate rate of failure among blacks “is the result of the long history of educational deprivation, primarily due to segregated schools for blacks.” That this should be true is deplorable, but it does not follow that one who cannot pass the test is qualified to become a police officer.
Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971), much relied upon by the majority, involved tests for admission into the Coal Handling, Operations, Maintenance and Laboratory and Test Departments of a public utility. The Court found that the tests were not “directed or intended to measure the ability to learn to perform a particular job or category of jobs”, (401 U.S. at 428, 91 S.Ct. at 852,) and that they were therefore invalid. I think the distinction between those tests and jobs and the test and job in our case is obvious. The job of a policeman is quite different from the jobs involved in the Griggs case. Test No. 21 is intended to measure the ability to fulfill the duties of a policeman and I think it fairly does so. Perhaps it would not fairly measure ability to succeed in coal handling for a public utility, but that is not its purpose.
We are often told by knowledgeable commentators and critics that the standards for admission to membership in the Police Department must be raised and maintained at a high level. I agree with this proposition. In my judgment the majority opinion is a step backward that will lead to debasing the quality of our police force.
I respectfully dissent.
*53APPENDIX
Test' No. 21
■Series No. 173
February 1970
Print Name................................. • • hast Name First Name Middle Initial
Date of Birth ............ Identification No..... Month Day Year
UNITED STATES CIVIL SERVICE COMMISSION
Fill in the identifying blanks at the top of the answer sheet and test booklet. Place no other identifying marks on your answer sheet and test booklet.
The questions in this test need not be taken up in order. Answer first those that you can answer without any delay. Then use the remainder of the time on the questions you have passed over.
For each question, select the BEST ANSWER, and darken the space on the answer sheet that bears the same letter as the answer.
1. ORDINARY means most nearly
A) uncommon
B) worthless
C) usual
D) tiresome
E) lasting
2. SMILE is related to HAPPINESS as FROWN is related to
A) surprise
B) ridicule
C) face
D) displeasure
E) inquiry
3. Laws restricting hunting to certain regions and to a specific time of the year were passed chiefly to
A) prevent people from endangering their lives by hunting
B) keep our forests more beautiful
C) raise funds from the sale of hunting licenses
D) prevent complete destruction of certain kinds of animals
E) preserve certain game for eating purposes
4. The saying “All things are easy that are done willingly” means most nearly
A) Work undertaken without reluctance proceeds smoothly.
B) To the lighthearted all things are easy.
C) Many hands make light work.
D) Easy things are done willingly.
E) Everyone likes a cheerful worker.
5. PECULIARLY means most nearly
A) calmly
B) stubbornly
C) wonderingly
D) sensibly
E) strangely
6. (Reading) “Dates are the fruit of a species of palm tree which ranges from the Canary Islands through northern Africa and the southeast of Asia to India. These trees have been cultivated and their fruit much prized throughout most of these regions from remotest antiquity. In Arabia date palms are an important source of national wealth, and their fruit forms the staple article of food in the country.”
The quotation best supports the statement that date palms
A) are the chief source of wealth in many countries
B) have long been valued as a source of food
C) were first grown in the Canary Islands and Africa
D) were not prized for their fruit in early times
E) cannot be grown in other than tropical climates
7. SKETCHING is related to PEN as PHOTOGRAPHY is related to
A) brush
B) camera
C) picture
D) pose
E) studio
8. The best reason, of the following, for requiring that ballots be marked in secret is that
A) this provides for a permanent record of results
B) the results are thus unknown until voting is over
C) the vote is intended to indicate the real opinion of the voter
*54D) this permits several matters to be voted on at the same time
E) this is the established custom of our country
GO ON TO THE NEXT PAGE [End of page]
9.BOUNTY means most nearly
A) generosity
B) limit
C) service
D) fine
E) duty
10. Strands of fiber used in a rope are twisted or braided together chiefly in order to make the rope
A) more flexible
B) less expensive
C) unbreakable
D) more rigid
E) stronger.
11. CANOE is related to PADDLE as STEAMSHIP is related to
A) wharves
B) propeller
C) water
D) routes
E) yard
12. The saying “No gains without pains” means most nearly
A) Progress is made only at the expense of effort.
B) The lazy man rarely reaches his goal.
C) One cannot always be certain that results will justify his efforts.
D) Achievement without toil deserves little appreciation.
E) To plan one’s work is to hasten its completion.
13. The purpose of trademarks is to
A) show that a tax has been paid
B) distinguish the brand of goods manufactured
C) show that a patent has been granted
D) indicate that goods are unadulterated
E) distinguish home from foreign products
14. CRISP means most nearly
A) broken
B) frosty
C) brittle
D) burnt
E) dry
15. (Reading) “The practical skill of primitive man became, in time, quite admirable in the treatment of certain kinds of disease and even more so in surgery. Examples of his accomplishments may be seen today, among primitive tribes, and, together with prehistoric remains, testify to the status of medicine before history was written.”
The quotation best supports the statement that primitive man
A) lacked knowledge of surgery
B) exhibited more skill in medicine than in surgery
C) was not easily affected by disease
D) developed a definite skill in dealing with physical ailments
E) buried complete records of his ability
16. WEED is related to PLANT as FLY is related to
A) screen
B) disease
C) insect
D) food
E) spider
17. The saying “A drowning man will catch at a straw” means most nearly
A) Help sometimes comes after we have abandoned all hope of it.
B) Great effort is necessary to overcome great difficulties.
C) He who relies on too slim a chance is lost.
D) A man will try anything as a last resort.
E) No disaster, is entirely without remedy.
18. SCARCELY means most nearly
A) minutely
B) fittingly
C) partially
D) precisely
E) barely
19. (Reading) “A great many small mammals, and not a few of considerable size, have developed the arboreal habit. Most climbing *55forms have taken to the trees for food, and perhaps even more important, to escape terrestrial enemies which would readily overcome them had they not evolved climbing habits. The only entirely tree-living mammals, however, are confined to the tropics.”
The quotation best supports the statement that tree-living mammals
A) are afraid to descend to the ground
B) have to be small to find sufficient food in trees
C) damage trees by consuming the leaves
D) developed climbing habits as a matter of necessity
E) are confined to small, tropical animals
20. GARDEN is related to FLOWER as LAKE is related to
A) pool
B) river
C) beach
D) cottage
E) fish
21. PERTURBED means most nearly
A) agitated
B) distrustful
C) impelled
D) repulsed
E) unmoved
22. The saying “To believe a thing impossible is a way to' make it so” means most nearly
A) It is unwise to begin what is beyond one’s ability.
B) The only way to prove a thing can be done is to do it.
C) We can do whatever we think we can do.
D) What is easy to obtain is not worth having.
E) Lack of confidence leads to failure.
23. SPEAK is related to SHOUT as DAMAGE is related to
A) sue
B) repay
C) destroy
D) condemn
E) repair
24. (Reading-) “Men who have good mechanical ability, and especially those who have had some experience in mechanical work, will, when they show their worth, be detailed as helpers in machine shops and engine rooms, where opportunity will be given them for acquiring training with machinists’ tools.”
The quotation best supports the statement that the qualifications for helpers in machine shops and engine rooms must include
A) the demonstration of mechanical ability or training
B) special experience in mechanical work
C) training with machinists’ tools
D) previous apprenticeship on the job
E) similar duties in previous positions
25. Of the following reasons, the one that best explains the continued sale of records in spite of the popularity of the radio is that the
A) records make available the particular selections desired when they are desired
B) appreciation of records is more wide-spread than appreciation of radio
C) collection of records provides an interesting hobby
D) newest records are almost unbreakable
E) sound effect of records is superior to that of the radio
26. The saying “The fire in the flint shows not till it is struck” means most nearly
A) One should be prompt to recognize one’s opportunities.
B) The first attempt is not always successful.
C) Unless abilities are demonstrated, they remain unrecognized.
D) There is a proper time for everything to be done.
E) Only by repeated efforts can skill be achieved.
27. ISOLATION is related to COMPANIONSHIP as DESPAIR is related to
A) despondency
*56B) success
C) strength-
D) recovery
E) hope
28. The saying “Straight trees are the first to be felled” means most nearly
A) Honest effort is always rewarded.
B) The best are the first chosen.
C) 111 luck passes no one by.
D) The highest in rank have farthest to fall.
E) The stubborn are soon broken.
29. SUN is related to HEAT as FOG is related to
A) moisture
B) twilight
C) storm
D) winter
E) evening
30. (Reading) “The Pure Food and Drugs Act would be totally incapable of enforcement were it not for the fact that chemists have perfected methods of investigation whereby the claims of composition of various foods and drugs can be verified or exposed. The Government has an ever-watchful force of ‘chemist detectives’ trying to protect the Nation’s health in respect to remedies sold - to the public.”
The quotation best supports the statement that Government chemists ..
A) prosecute violators of the Pure Food and Drugs Act
B) improve the quality of foods and drugs
C) discourage the sale of patent medicines
D) tests the chemical composition of foods and drugs
E) have considerably improved the health of the Nation
31. To DEVIATE means most nearly to
A) intend
B) vary
C) steer
D) enlarge
E) return
GO ON TO THE NEXT PAGE [End of page]
32. BECAUSE is related to REASON as THEREFORE is related to
A) result
B) heretofore
C) instinct
D) logic
E) antecedent
33. The saying “Do not make the bite larger than the mouth” means most nearly
A) Do not attempt to do work which you do not enjoy.
B) Magnifying one’s difficulties makes one less able to overcome them.
C) Those who want too much are never satisfied.
D) An individual should not attempt a task which is beyond his capacity.
E) It is unwise to indulge one’s appetite.
34. (Reading) “Although the types of buildings in ghetto areas vary from the one-story shack to the large tenement building, they are alike in that they are all drab, unsanitary, in disrepair, and often structurally unsound.”
The quotation best supports the statement that all buildings in ghetto areas are
A) overcrowded
B) undesirable as living quarters
C) well-constructed
D) about to be torn down
E) seldom inspected
35. Which of the following is the chief reason that posters placed in busses are a successful medium of advertising?
A) Their bright colors and pictures attract attention.
B) They can be understood by children.
C) They are an inexpensive method of advertising.
D) All passengers are in a receptive mood when riding in such vehicles.
E) They reach a working, and therefore consuming, public.
*5736. To RETRENCH means most nearly to
A) impede
B) replace
C) counteract
D) attack
E) curtail
37. BRAKE is related to MOTION as DAMPER is related to
A) draft
B) furnace
C) accelerator
D) chimney
E) humidity
38. The saying “The good seaman is known in bad weather” means most nearly
A) Everyone has an opportunity to show his ability.
B) Skill is chiefly a matter of practice.
C) People seldom complain when things run smoothly.
D) One’s skill becomes apparent in times of stress.
E) No one can do his best under certain conditions.
39. (Reading) “Brass is an alloy consisting mainly, if not exclusively, of copper and zinc, but in its older use the term was applied rather to alloys of copper and tin, now known as bronze. It is quite likely that from very early times brass was made accidentally, owing to the mixture of zinc ores with those of copper, but was not recognized as distinct from bronze. One of the earliest examples of Roman brass is a coin made in 20 B.C., containing 17.3 percent zinc.”

The quotation best supports the statement that

A) brass developed somewhat earlier than did bronze
B) bronze and brass have one essential ingredient in common
C) the earliest known coins were made from brass
D) alloys of copper and zinc are now known as bronze
E) bronze and brass were first made by the Romans
40. The saying “A little knowledge is a dangerous thing” means most nearly
A) It is better to be ignorant than to know too much.
B) No one knows so much but that he could know more.
C) Those who know the least usually do the most talking.
D) To know a little about many things is to know nothing well.
E) Incomplete information may have unfortunate results.
41. ARTIFICIAL means most nearly
A) disguised
B) awkward
C) genuine
D) unnatural
E) useless
42. FRAME is related to PICTURE as MARGIN is related to
A) edge
B) decoration
C) page
D) border
E) width
43. (Reading) “There are two basic types of silent reading. In one type, called cursory reading, the reader does not try to grasp the meaning of every word but only the essential concept. The other form of silent reading is careful and exact. In the latter type, detailed attention is required in order to assimilate the complete thought. Cursory reading is a valuable tool, but much of the reading required in business must be careful and exact. Too often, people who have become habituated to cursory reading cannot adapt themselves to careful reading.”
The quotation best supports the statement that the businessman
A) cannot afford to read so rapidly as to miss the fine points of the matter read
B) is required to relearn his whole method of silent reading
C) must do so much reading that he does not take time to read carefully
*58D) soon becomes highly skilled in reading with speed as well as with accuracy
E) fails to realize the need for becoming adept in the two basic types of silent reading
44. The saying “Nothing ventured, nothing gained” means most nearly
A) Persistent effort brings success.
B) Cooperation is vital to achievement.
C) A certain amount of risk is required to win anything.
D) Success attained without effort is not enduring.
E) Success encourages continued effort.
45. (Reading) “A sudden brief heavy rain will penetrate the soil less than the same amount of water falling for a longer period, since it takes time for water to expelí the soil air and work its way downward among the soil particles. The downward movement is hastened by soil cracks, roots, root paths, and the holes of burrowing animals.”
The quotation best supports the statement that penetration of the soil by rain
A) is rapid as soon as the soil air is expelled
B) is affected by the intensity of the rainfall
C) depends on the amount rather than the duration of rainfall
D) is affected more by the amount of vegetation than by other soil conditions
E) is affected only slightly by the presence of soil cracks
46. SKEPTIC means most nearly
A) guide
B) enthusiast
C) mystic
D) doubter
E) exile
47. ACCIDENT is related to NEGLIGENCE as SAFETY is related to
A) indifference
B) appliance
C) security
D) danger
E) carefulness
48. (Reading) “A brush properly selected for the job at hand will not only make the application of paint easier but will also add to the appearance of the finished surface by increasing its smoothness. Brushes with medium or long bristles hold more paint than do brushes with short bristles and therefore reduce the number of times the brush is dipped into the paint, thus saving time. Longer bristles are more flexible and insure a smoother application.”
The quotation best supports the statement that in painting a house
A) choice of the correct type of brush is the most important step
B) frequent dipping of the brush into the paint will cause much waste
C) use of a thin paint tends to make the job shorter and easier
D) best results are likely to be achieved by using a brush with long bristles
E) a smooth finish is hard to get with a soft brush
49. The saying “Muddy springs will have muddy streams” means most nearly
A) A bad ending does not always follow a bad beginning.
B) No effort should be made to im- . prove what is worthless.
C) Causes are usually less important than results.
D) Good cannot come out of evil.
E) What cannot be corrected must be accepted.
50. (Reading) “When minerals split easily with smooth faces in certain directions, they are said to have the property of cleavage. Some minerals having the property of cleavage, like quartz, when struck a blow, will break into fragments of various shapes; others, like calcite, break into fragments each of the same general shape.”
*59The quotation best supports the statement that when minerals are broken into fragments
A) the size of the fragments shows whether the mineral possesses cleavage
B) the smoothness of the surfaces of the fragments reveals the skill of the worker
C) the manner in which the mineral breaks shows if the mineral possesses cleavage
D) many of the fragments are more beautiful than the original piece of material
E) those minerals possessing cleavage to a high degree break into fragments similar in shape
51. IMPERTINENCE means most nearly
A) impatience
B) briskness
C) conceit
D) curiosity
E) incivility
GO ON TO THE NEXT PAGE [End of page]
52. The saying “Habits are at first cobwebs, at last cables” means most nearly
A) Good work habits make any task easier.
B) Habits grow stronger with time.
C) It is sometimes difficult to acquire good habits.
D) Bad habits are the hardest to break.
E) Good habits should be acquired early in life.
53. (Reading) “Illustrations should really illustrate; too often they are simply photographic inserts to help sell the book. They should develop from and enliven the text and be so much a part of the book that they harmonize with it in spirit and in appearance. Moreover, they should be placed as nearly as possible next to or opposite ' the paragraph or page illustrated and not scattered at random through the book with a consequent loss of interpretative value.”
The quotation best supports the statement that the illustrations of a book
A) should be grouped rather than scattered through the book
B) increase sales appeal only when they truly illustrate
C) should be photographs taken from real life
D) may be of more value to the reader than is the text
E) should serve to add interest to the text
54. A tenant who holds a long-term lease on a building will be most likely to gain by the transaction if during the period covered by the lease
A) business rentals vary considerably
B) real estate becomes cheaper
C) prices in general are increased
D) living costs are lowered
E) the tax rate is decreased
55. (Reading) “Although metals may occur in nature as pure native metal, they are more commonly found in combination with other materials in an ore. An ore is a metal-bearing substance from which a metal, alloy, or metallic compound can be extracted at a profit.”

The quotation best supports the statement that

A) an ore contains other materials in addition to metal
B) few metals occur in a pure form in nature
C) the extraction' of metal from an ore is an expensive process
D) some metals are not mined because the cost of extraction is prohibitive
E) metals found in ores do not occur in nature as pure native metals
56. DISPARAGEMENT means most nearly
A) depreciation
B) distinction
C) idealization
D) jealousy
E) reputation
*6057. The saying “Other times, other customs” means most nearly
A) Change is more frequent today than in the past.
B) Modes of living change with the times.
C) Tolerance is a virtue in every society.
D) Certain values have remained constant for centuries.
E) The ideals of civilization are becoming continually higher.
58. (Reading) “Individuals develop personality characteristics on the basis of their innate physiological equipment, the experiences which beset them from birth on, and their relationships with other human beings and with the social institutions that surround them.”
The quotation best supports the statement that the formation of personality
A) is affected as much by physique as by environment
B) becomes evident at an earlier age in some persons than in others
C) is based on certain factors outside the control of the individual
D) determines the types of persons with whom an individual will associate
E) is based on hereditary factors rather than social experiences
59. PLACIDITY means most nearly
A) ignorance
B) serenity
C) solitude
D) timidity
E) freedom
60. NEWS is related to INFORM: as ARGUMENT is related to
A) understand
B) convince
C) defy
D) entertain
E) deceive
61. To CAREEN means most nearly to
A) hurry
B) thrust
C) quiver
D) jostle
E) lurch
62. RUBBISH is related to DISCARD as TREASURE is related to
A) share
B) discover
C) cherish
D) lose
E) worry
63. The saying “They wrangle about an egg and let the hens fly away” means most nearly
A) They dispute at every opportunity.
B) Attention to details is important.
C) Arguing is seldom worth while.
D) They have a poor sense of values.
E) A grasping person has few friends.
64. (Reading) “Adhering to old traditions, old methods, and old policies at a time when new circumstances demand a new course of action may be praiseworthy from a sentimental point of view, but success is won most frequently by facing the facts and acting in accordance with the logic of the facts.”
The quotation best supports the statement that success is attained through
A) recognizing necessity and adjusting to it
B) using • methods that have proved successful
C) exercising will power
D) remaining on a job until it is completed
E) considering each new problem separately
65. The saying “The first blow is as much as two” means most nearly
A) He who takes the initiative gains a distinct advantage.
B) One hard blow is more effective than numerous lighter ones.
C) In any struggle the stronger participant makes the first move.
D) The wise man takes advantage of every opportunity.
E) He who strikes first will win the battle.
66. To EVINCE means most nearly to
A) claim without good reason
B) state with certain reservations
C) show in a clear manner
*61D) follow against one’s will
E) deny in an indirect fashion
67. INSERT is related to REMOVE as INTRUDE is related to
A) interrupt
B) withdraw
C) conceal
D) disclaim
E) enter
68. (Reading) “Fireboats should be of light draft for harbor work, and the larger sizes should be equipped with twin screws for quick turning. Boats of recent construction have steel hulls and steel deck houses; plank-covered decks are preferable to metal, as steel decks are slippery.”
The quotation best supports the statement that fireboats must be
A) entirely fireproof
B) built of wood
C) of recent construction
D) all of the same size
E) capable of quick movement
69. In installing fire hydrants, a city should make sure that the outlets are of the same standard thread as those in adjacent cities chiefly because
A) in emergencies it is sometimes necessary to borrow fire apparatus from neighboring cities
B) one set of apparatus will do for several cities
C) the same repairman can be utilized by several cities
D) small cities are dependent on the larger cities for fire-extinguishing service
E) unused equipment can be returned to dealers
70. TENACIOUS means most nearly
A) boisterous
B) obstinate
C) industrious
D) inseparable
E) honorable
71. AMPLIFIER is to HEARING as TELESCOPE is to
Á) astronomy
B) lens
C) sight
D) mirror
E) sound
GO ON TO THE NEXT PAGE [End of page]
72. The saying “Blind zeal only does harm” means most nearly
A)- People are not likely to devote their best efforts to work they do not understand.
B) Appearances should not affect one’s attitude.
C) It is difficult to pretend enthusiasm in a hopeless case.
D) At times we must let others do the leading.
E) Enthusiasm ought to be rightly directed.
73. PROMONTORY means most nearly
A) marsh
B) monument
C) headland
D) boundary
E) plateau
74. (Reading) “Soldering is the binding together of two or more metals by means of a fusible alloy of tin and lead called solder. The solder used in the operation must melt at a lower temperature than the metals being joined together. However, the nearer the melting points of the solder and the soldered metals, the stronger the completed joint.”
The quotation best supports the statement that the melting points of metals being soldered should be
A) identical with the melting point of the solder
B) identical with each other
C) high enough to permit a strong joint
D) lower than the melting point of tin or of lead
E) higher than the melting point of the solder
75. VIVID means most nearly
A) rare
B) intense
C) imaginary
D) absurd
E)’ attractive
*6276. NOTE is related to MESSAGE as 80. PICTURE is related to
A) scene
B) camera
C) artist
D) frame
E) gallery
77. An EXIGENCY means most nearly
A) an undue hurry in acting
B) a series of misfortunes
C) an act causing disorder
D) a case demanding urgent action
E) a task requiring specific skills
78. The saying “That is well spoken which is well taken” means most nearly
A) Sensitive people are quick to imagine insults.
B) To accept reproof meekly shows nobleness of spirit.
C) The way in which a remark is received demonstrates its appropriateness.
D) He who ignores one insult will receive many others.
E) He who laughs at his own expense has few enemies.
79. (Reading) “When the snow of one winter does not entirely melt during the summer but is added to that of the following winter, there is a gradual accumulation of snow which may result in a glacier. The lower layers are compressed into ice» by the weight of the overlying snow and the mass in time begins to spread. The glaciers move downward, following the valleys and ravines, until they reach a point at which the rate of melting equals or exceeds the rate of ice advance.”
The quotation best supports the statement that glaciers
A) cease advancing only upon the arrival of summer
B) move very slowly even on steep slopes
C) move downward and forward until checked by warmth
D) form in all areas that are cold and snowy
E) cover great distances in their advance each year
The saying “Anger dies quickly with a great man” means most nearly
A) A good man is slow to anger.
B) Nothing ruffles a good disposition.
C) One can forgive but not forget.
D) Strong passions cannot last.
E) To continue to bear malice is petty.
PROPERTY OF THE UNITED STATES CIVIL SERVICE COMMISSION

Limited Official Use

This booklet is loaned for official use subject to restrictions regarding the use of Government documents. It should not be reproduced in whole or in part without the express approval of the Civil Service Commission, nor should it be used by anyone for any private purpose whatsoever. Violations may be punishable by fine, or imprisonment, or both.